UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-2672



BETTY DELORIS JONES,

                                               Plaintiff - Appellant,

          versus


KENNETH S.    APFEL,   Commissioner   of   Social
Security,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-98-125-B)


Submitted:   May 31, 2000                     Decided:   June 15, 2000


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John P. Bradwell, SHORTIDGE & SHORTIDGE, Norton, Virginia, for Ap-
pellant. John M. Sacchetti, Regional Chief Counsel, Lori Karimoto,
Assistant Regional Counsel, Office of General Counsel, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Robert P.
Crouch, Jr., United States Attorney, John F. Corcoran, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Betty Deloris Jones appeals the district court’s order accept-

ing the recommendation of the magistrate judge and entering summary

judgment to the Commissioner in this action challenging the denial

of disability insurance benefits.    We have reviewed the record,

briefs, and the district court’s opinion accepting the recommen-

dation of the magistrate judge and find no reversible error.

Therefore, we grant the motion to submit the case on the briefs and

affirm on the reasoning of the district court.   See Jones v. Apfel,

No. CA-98-125-B (W.D. Va. Nov. 2, 1999).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2